Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 03/17/2021. 
Information Disclosure Statement
The information disclosure statement(s) (IDS/s) submitted on 09/21/2021 and 01/06/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS/s has/have been considered by the examiner.
Drawing
The drawings filed on 03/17/2021 are acceptable.

Claims 1-24 are pending and have been examined.
Allowable Subject Matter
Claims 1-24 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the fourth pair of switches electrically communicatively coupled to each other in series via a fourth node, the fourth node which in operation is electrically communicatively couplable to a terminal of the AC port, the terminal which comprises one of an AC neutral or a second AC line; and a controller, wherein, in a first mode of operation, the AC port is an AC input, and, responsive to the controller determining an alternating current (AC) at the AC input is a single-phase AC, the controller is operable to: control the first, the second, and the third half-bridge legs to operate as a 3-channel interleaved totem-pole AC/DC boost converter; 44electrically communicatively couple the fourth node to the terminal of the AC port; and control the fourth half-bridge leg to rectify a line frequency AC current to a DC current, and wherein, in the first mode of operation, responsive to the controller determining the AC at the AC input is a three-phase AC, the controller is operable to control the first, the second, and the third half-bridge legs to operate as a 3-phase AC/DC boost converter”.
In re to claim 17,  None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the terminal which comprises one of an AC neutral or a second AC line, the method comprising a first mode of operation, the AC port in the first mode of operation being an AC input, the first mode of operation comprising: determining by the controller whether an alternating current (AC) at the AC input is a single-phase AC or a three-phase AC; responsive to determining the AC at the AC input is the single-phase AC: controlling by the controller the first, the second, and the third half-bridges to operate as a 3-channel interleaved totem-pole AC/DC boost converter; electrically communicatively coupling the fourth node to the terminal of the AC port; and 48controlling by the controller the fourth half-bridge leg to rectify a line frequency alternating current (AC) to a direct current (DC); and responsive to determining whether the AC at the AC input is the three-phase AC: controlling by the controller the first, the second, and the third half-bridge legs to operate as a 3-phase AC/DC boost converter”.
In re to claim 23, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the diode which electrically communicatively couples the fourth node to a negative terminal of a DC output, wherein, in operation, current flows from the negative terminal of the DC output to the fourth node; and a controller, wherein, responsive to the controller determining an alternating current (AC) at the AC input is a single-phase AC, the controller is operable to: control the first, the second, and the third half-bridge legs to operate as a 3-channel interleaved totem-pole AC/DC boost converter; electrically communicatively couple the fourth node to the terminal of the AC input; and control the fourth half-bridge leg to rectify a line frequency AC current to a DC current, and 51wherein, responsive to the controller determining the AC at the AC input is a three-phase AC, the controller is operable to control the first, the second, and the third half- bridge legs to operate as a 3-phase AC/DC boost converter”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-16, claims 2-16 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 18-22, claims 18-22 depend from claim 17, thus are also allowed for the same reasons provided above.    
In re to claim 24, claim 24 depend from claim 23, thus is also allowed for the same reasons provided above.     
    	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's
disclosure.  Both Kerkman et al. (US 2011/0101897 A1) and Sakakibara (US 2011/0025246 A1) disclose a three phase AC/DC converter.  However, both prior arts are silent on the fourth half bridge leg coupled to the first, second and third half-bridge legs, and 51wherein, responsive to the controller determining the AC at the AC input is a three-phase AC, the controller is operable to control the first, the second, and the third half- bridge legs to operate as a 3-phase AC/DC boost converter.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839